977 F.2d 574
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clayton Dorsey STEWART, Petitioner-Appellant,v.Charles E. THOMPSON;  Attorney General of the Commonwealthof Virginia;  Edward Murray, Respondents-Appellees.
No. 92-6089.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 14, 1992Decided:  October 21, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.
Clayton Dorsey Stewart, Appellant Pro Se.
Linwood Theodore Wells, Jr., Assistant Attorney General, Richmond, Virginia, for Appellees.
E.D.Va.
DISMISSED.
Before WIDENER, MURNAGHAN, and SPROUSE, Circuit Judges.
PER CURIAM:


1
Clayton Dorsey Stewart seeks to appeal the district court's orders refusing habeas corpus relief pursuant to 28 U.S.C.s 2254 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Stewart v. Thompson, No. CA-90-661-R (E.D. Va.  Apr. 22 and Dec. 31, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED